                                                                                              Sep 10 2021


                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Wendy Terry, Special Agent with the Federal Bureau of Investigation, being duly sworn, depose

and state:


1. I am a Special Agent with the FBI and have been since June 2014. I am currently assigned to

    the FBI’s Anchorage Division, Joint Terrorism Task Force, where I investigate international

    terrorist organizations and home grown violent extremists (HVEs), to include but not limited

    to, terrorist operators, fundraisers, facilitators, and individuals and organizations involved in

    the radicalization and recruitment process. My duties include execution of investigative

    methods to include interviewing witnesses, victims, and suspects, developing probable cause,

    conducting arrests and executing searches, handling and processing evidence, and assembling

    cases for prosecution.

2. This affidavit is submitted in support of an application for a criminal complaint and arrest

    warrant charging BENJAMIN CLIFFORD TARBELL (“TARBELL”) with violations of Title

    18, United States Code, Section 875(c): Threatening Interstate Communications, which states:

    Whoever transmits in interstate or foreign commerce any communication containing any threat

    to kidnap any person or any threat to injure the person of another, shall be fined under this title

    or imprisoned not more than five years, or both.

3. The facts set forth in this affidavit are based on my personal knowledge; knowledge obtained

    from other individuals, including other law enforcement officers; interviews of persons with

    knowledge of the crimes; communications with others who have personal knowledge of the

    events and circumstances described herein; and information gained through my training and

    experience. Because this affidavit is submitted for the limited purposes of establishing

    probable cause to support a Complaint and securing an arrest warrant, I have not included each



        Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 1 of 11
                                                                    Sep 10 2021




      and every fact known to me during this investigation. This affidavit is intended to show merely

      that there is sufficient probable cause for the requested warrant and attached Complaint.

                                        PROBABLE CAUSE

                                             Background


4. TARBELL is resident of Kasilof, Alaska. According to WITNESS 1, TARBELL moved from

      Vermont to Alaska around April 2021 and has remained in Alaska since that time. 1 TARBELL

      remained employed in Alaska through the summer but struggled with a recent divorce.

5. Based on CLEAR and ACCURINT database searches and witness information described

      below, TARBELL’s phone number is 802-345-8903.

6. In early August 2021, TARBELL began making threats from Alaska to individuals in Vermont

      and other states. The threats were made through direct text messages and Instagram messages.

      The threats have escalated in violent tone and include the following:

                          Specific Threatening Interstate Communications

                                     Threat No. 1: August 4, 2021

7. On August 4, 2021, TARBELL sent the following text messages to WITNESS 2: “You will

      find out that I have a lot of people on my side and a lot of respect and I’d for some reason you

      kill me you will be killed the best thing to do is to admit your mistakes and stop plying stupid

      and stop playing games. You will die. You layed your grave and I’ll use that ole track hoe out

      back to put you in your grave. Along with your wife and kid. It’s no joke pal and if you try to

      take me you and your friends will all die it’s cut and dry what I’m doing and why I’m doing it.




1
    WITNESSES 1-5 have no known recent criminal history and the veracity of their statements
appears credible.



          Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 2 of 11
                                                                    Sep 10 2021




   You’ve got options choose wisely. Clear out of there before the 11th do you understand.”




8. WITNESS 2 resides in Vermont and provided the above-screen shots from his/her telephone.

   WITNESS 2 confirmed the phone number, 802-345-8903, is TARBELL’s phone number and

   that the sender was TARBELL. WITNESS 2 stated that he/she feared for his/her life and

   believed that TARBELL would follow-through with the threat.

                                Threat No. 2: August 26, 2021

9. On August 26, 2021, TARBELL sent the following text messages to WITNESS 3: “I depart

   Alaska as I will be arriving in Burlington on the 10th of September thanks for your service…”

   “See you on the 11th thanks[.]” ”Understand I am your leader and more of a man than anyone

   that hides in these cracks lying cheating and stealing please know I forgive you for any and



       Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 3 of 11
                                         Sep 10 2021




Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 4 of 11
                                                        Sep 10 2021


10. WITNESS 3 provided the above-screen shots from his/her telephone. WITNESS 3 confirmed

   the phone number, 802-345-8903, is TARBELL’s phone number and that the sender was

   TARBELL. WITNESS 3 stated that he/she believed that TARBELL would follow-through

   with the threat.
                                 Threat No. 3: August 31, 2021

11. On August 31, 2021, TARBELL sent the following threatening Instagram message to

   WITNESS 4: “I am going to kill you you have every right to defend yourself with a weapon

   if you want to cry to your so called husband he has this right to and if you kill me you will not

   be charged in our country I am a us Marine with a license to kill and trained to kill and you

   have information if you choose to keep it to yourself and lie I am coming for you keep your

   arms by your side.”




12. The display name from the messages was Benjamin Clifford Tarbell, URL:




       Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 5 of 11
                                                           Sep 10 2021


   @benjamin_c_tarbell. TARBELL.

13. WITNESS 4 resides in Vermont and provided the above-screen shots from his/her telephone.

   WITNESS 4 stated that he/she believed that TARBELL would follow-through with the threat.


                                  Threat No. 4: August 26, 2021

14. On August 31, 2021, TARBELL sent the following messages to WITNESS 1: “I am gonna

   tell you what woman your gonna meet you maker if you keep lying. I’m gonna lay you to rest

   say your good buy cause I’m headed I’ll be arriving in 9 days. I’m gonna kill you and dad so

   do your things and kiss your ass good by this isn’t a joke it’s not retaliation this is the way it’s

   gonna be good night and good riddance. Your sister and bob are on the list also this is no game.




                                                                                  Sep 10 2021




                                             Sep 10 2021




   Sep 10 2021



          Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 6 of 11
                                                                                      Sep 10 2021




15. WITNESS 1 resides in Vermont and provided the above-screen shots from his/her telephone.

   WITNESS 1 confirmed the phone number, 802-345-8903, is TARBELL’s phone number and

   that the sender was TARBELL. WITNESS 5 stated that he/she believed that TARBELL would

   follow-through with the threat.

                               Threat No. 5: September 1, 2021

16. On September 1, 2021, TARBELL called the Massachusetts State Police (MSP) at

   approximately 0106 hrs and began making demands that the police arrest another individual.

   MSP informed TARBELL that he should speak with the local police department in the city

   where the individual purportedly resided. At approximately 0128, TARBELL called a second



       Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 7 of 11
                                                           Sep 10 2021



   time and stated that he was going to “bomb the State Police and kill every one of you mother

   fuckers.” TARBELL additionally stated he and “the Green Mountain Boys of the Air National

   Guard would drop bombs.” The MSP communication center dispatcher asked TARBELL if

   he was threatening them which TARBELL replied, “Damn fucking right, I am.” MSP further

   asked TARBELL where he was located and TARBELL confirmed that he was calling from

   Kasilof, Alaska.

17. The intake officer identified TARBELL through the dispatch caller ID. The intake officer also

   stated TARBELL identified himself during the conversation. MSP subsequently obtained a

   ping for the telephone number and received locational data within a small radius of

   TARBELL’s residence in Kasilof, AK.

                                Threat No. 6: September 3, 2021

18. On September 3, 2021. TARBELL sent the following text message to WITNESS 5: “I want

   you to know I have a mission to kill my mother father and my brother if you have anything to

   say to them before I carry out this mission there hiding information to money scandal and

   terrorist activities in my country and I will not tolerate liars please say your goodbyes to your

   sister as there will be no funeral or get together respect me for telling you and also telling her

   to arm herself as it is no secret and nobody will stop me for they know what they have done

   and witnessed and they continue to think I need help and don’t know what I’m talking about

   and I’m not thinking clearly I understand you will never talk to me and I respect and understand

   your thoughts please know that you are in my thoughts and sometimes I wonder if I should kill

   you also for what you witnessed when you pretend not to know and tell it’s the obvious tell

   her you love her thanks. Benjamin Clifford Tarbell.”




        Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 8 of 11
                                                Sep 10 2021




19. The text message is signed “Benjamin Clifford Tarbell.”       WITNESS 5 provided the

   abovescreen shots from his/her telephone. WITNESS 5 also provided a screenshot from

   his/her phone listing “Ben Tarbell,” phone number as 802-345-8903. WITNESS 5 stated that

   he/she believed that TARBELL would follow-through with the threat.



                                      Travel Information

20. Flight records confirm that TARBELL purchased a flight to Vermont and is scheduled to

   depart Kenai, Alaska on September 10, 2021, at approximately 3pm and arrive in Burlington,

   Vermont on September 11, 2021.




       Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 9 of 11
                                 Sep 10 2021




                           CONCLUSION




Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 10 of 11
                                                                                         Sep 10 2021



 21. WHEREFORE, deponent respectfully requests that the Court find probable cause that

    BENJAMIN CLIFFORD TARBELL violated Title 18, United States Code, Section 875(c),

    and issue a warrant authorizing members of the Federal Bureau of Investigation, and other

    law enforcement officers assisting, to arrest BENJAMIN CLIFFORD TARBELL therefore.

                 Respectfully submitted,

                 _________ _________________
                 Wendy Terry
                 Special Agent
                 Federal Bureau of Investigation
6XEVFULEHGDQGVZRUQSXUVXDQWWR)HG5
                              WR)HG5
                                      5
&ULP3DQG G  RQ
 Sept 10, 2021

                 ___________________________
                       _____
                          _ ____
                               ____________
                                      __  ____
                                             ____
                                                ____
                                                __ ____
                                                   __
                 United State
                        States
                           tes M
                           te  Magistrate
                                 agis
                                 aag  t aate JJudge
                                   gistr       uddge




        Case 3:21-mj-00483-MMS Document 1-1 Filed 09/10/21 Page 11 of 11
